Citation Nr: 0814901	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to March 
1976 with prior reported reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2005, a 
statement of the case was issued in January 2006, and a 
substantive appeal was received in March 2006.   

The Board notes that in April 2006, the veteran submitted a 
statement in which he stated that he had no further evidence 
or information to substantiate his claim; and that he wished 
for his claim to be decided as soon as possible.  In November 
2007, he submitted a correspondence in which he withdrew a 
hearing request; but stated that he wanted his claim 
transferred to the Board.  In January 2008, he submitted a 
November 2007 correspondence from Dr. D.W. in which Dr. D.W. 
stated that he has treated the veteran intermittently for 20 
years.  Dr. D.W. also stated the veteran's current medical 
condition.  This statement was not considered by the RO; and 
the veteran has not submitted a waiver of his right to have 
the RO review it.  However, the Board finds the statement by 
Dr. D.W. to be duplicative of evidence in the record and 
already considered by the RO.  Dr. D.W. sent correspondences 
dated March 2004, September 2004, February 2005, and October 
2005 which are substantially the same as the November 2007 
statement.  They state that he has treated the veteran since 
the mid 1980s; and that in Dr. D.W.'s opinion, the veteran 
has had multiple sclerosis since the 1970s.  Given the 
duplicative nature of the November 2007 correspondence, and 
the express desire of the veteran to have his claim decided 
"as soon as possible", the Board finds that a waiver of RO 
review of the statement is not necessary. 


FINDING OF FACT

The veteran's multiple sclerosis is not shown to have 
manifested during the veteran's active duty service nor 
within seven years after discharge, nor is multiple sclerosis 
otherwise shown to be related to the veteran's active duty 
service.




CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
incurred in such service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated May 2004 and August 2004.   

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the veteran with 
a VA examination for the purposes of determining the etiology 
of his multiple sclerosis.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required.      

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. The standards of McLendon are 
not met in this case as the evidence of records fails to 
suggest that multiple sclerosis, first reported many years 
post service, had its onset in service or is otherwise 
related thereto.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, service connection for multiple sclerosis 
may be conceded on a presumptive basis when manifest to a 
degree of 10 percent or more within seven years of discharge 
from service. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 
3.309 (a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the record clearly establishes that the veteran 
is currently diagnosed with multiple sclerosis.  The record 
shows that a clinical diagnosis of multiple sclerosis was 
made in February 1989 (13 years after service).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet.App. 78 (1993).

The Board now turns its attention to whether service 
connection may be warranted on a direct basis or on a 
presumptive basis under 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.307(a)(3), 3.309 (a).  Both of these theories of 
entitlement hinge on the essential question of whether the 
veteran's multiple sclerosis is shown by the evidence to have 
manifested early enough, prior to the diagnosis in February 
1989.  Service connection may be warranted if the evidence 
shows incurrence of multiple sclerosis during service or 
manifestation to a degree of 10 percent or more within seven 
years of discharge from service. In this regard, the veteran 
contends that symptoms of multiple sclerosis manifested to a 
degree of 10 percent or more within seven years of discharge.

The Board initially notes that there is no indication of any 
contemporaneous diagnosis of multiple sclerosis prior to 
1989, and the veteran's period of active service concluded 
with separation in March 1976.  The veteran has presented 
letters from Dr. D.W. (dated March 2004, September 2004, 
February 2005, October 2005, and November 2007) in which he 
states that the veteran is being treated for advanced 
multiple sclerosis.  He stated that he has been the veteran's 
treating physician (intermittently) since the mid 1980s; and 
that at that time, the veteran was experiencing neurologic 
symptoms including vertigo, nausea, and visual disturbances.  
Dr. D.W. stated that he suggested back then that the 
veteran's symptoms "could be Multiple Sclerosis."  He 
reported that the veteran left the area in 1992 and that he 
lost all track of the veteran.  He stated that the veteran's 
records are no longer available.  He also stated that the 
veteran treated with Dr. R.M. in 1985; and that records from 
Dr. R.M.'s office are not available because he retired in 
1985.  Dr. D.W. opined that the veteran has had multiple 
sclerosis since the 1970s (though he admitted that no formal 
diagnosis was made at that time). 

The veteran also submitted an April 2004 correspondence from 
retired nurse J.M.K.  She stated that the veteran was a 
patient of Dr. R.M. in 1982; and that the veteran suffered 
dizziness, nausea, and vomiting at that time.  She stated 
that Dr. R.M. retired in 1985.  

The Board acknowledges the statements made by Dr. D.W. and 
retired nurse J.M.K.; but it is unable to find that these 
statements carry substantial probative weight in this case.  
The letters offers a retroactive diagnosis expressly based 
upon hindsight symptom reports from years after the relevant 
time period.  The letters expressly acknowledge the complete 
lack of documented medical notation or contemporaneous 
documented complaints of any pertinent symptoms of multiple 
sclerosis.  The letters are not an adequate medical opinion 
sufficient to establish service connection.  A medical 
opinion is inadequate when it is unsupported by clinical 
evidence, and the Board is not bound to accept medical 
opinions that are based on history supplied by laypersons 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet.App. 177, 180 (1993); Swann v. Brown, 5 
Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 458, 460- 61 
(1993).  In this case, the letters apply medical analysis to 
hindsight recollections, but cite no supportive clinical 
evidence whatsoever.

Thus, the Board is presented with a record which shows no 
contemporaneous documentation of any suggestion of multiple 
sclerosis until 13 years after separation from service.  This 
lengthy period without evidence of treatment or complaint 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000). 

The Board finds that the probative medical evidence from 
service tends to show no symptoms of multiple sclerosis 
whatsoever; and there is no medical evidence to persuasively 
contradict this in the record.  The probative weight of that 
medical evidence is significant in strongly suggesting that 
neither the veteran nor any medical professional believed 
that the veteran suffered from symptoms of any chronic 
disease during his time in service.

The Board is unable to find that multiple sclerosis was 
manifested during service or within seven years following 
service.  There is no medical evidence otherwise suggesting 
that the veteran's multiple sclerosis is causally related to 
service despite emerging many years after service.  Thus, 
service connection may not be granted on either a direct or 
presumptive basis. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for multiple sclerosis must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


